The writer Is unable to concur in the conclusions of the majority. In his opinion the clause of the exemption statute quoted by them has been given a latitude never originally intended by the Legislature, and not to be justified by the rule of liberal construction properly given such statutes. We have a general law which declares that words shall be given their ordinary signification, except in certain cases not here applicable. See Revised Statutes, article 5502. The words "trade," "profession," "business," "employment," "occupation," "tools," "apparatus," "implements." "furniture," "instruments," and the like, have differing and well-understood meaning, and the Legislature must have meant something by the limitation so carefully and plainly made. If it had been intended to include every person engaged in any character of business, employment, or avocation, why was it not so stated? Or if intended to protect any and every character or species of property why use restricted terms? Why not have used general terms, clearly comprehending every kind of property used in any way, in any avocation or employment? But in neither case was this done. The statute under consideration in terms extends its protection only to "all tools, apparatus and books belonging to any trade or profession." To include the running of a "pool room" and resorts of like kind among the "useful trades" or "professions" requires a very pronounced stretch of liberality in the use of the English language, and to go yet further and say that the "pool table" is a "tool" or an "apparatus" seems like a perversion of terms or judicial legislation. A tool or apparatus is generally understood to be an instrument or set of instruments used by a tradesman, or by one pursuing the duties of a profession. But the keeper of a pool room merely permits others to use his tables for a stated hire, as does the livery stable keeper his carriages, or the transfer man his automobiles. I cannot think it probable that the Legislature intended to exempt from the payment of all debt, however just, these and innumerable other things that might be mentioned, which are used in the multiplied avocations of men. Nor do I think the latest expression of our Supreme Court supports any such conclusion. See Simmang v. Penn Fire Ins. Co. 102 Tex. 39, 112 S.W. 1044, 132 Am. St. Rep. 846, where it was held that the dishes, chairs, tables, and other furniture used by a restaurant keeper were not exempt under the statute now under consideration. A number of other authorities from other states of like effect might be cited, but which for want of time will not be reviewed. I now content myself merely with the foregoing brief statement as a reason for nonconcurrence with the majority. *Page 1191